Citation Nr: 1007998	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-21 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for the Veteran's posttraumatic stress disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1966 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Waco, Texas, Regional Office (RO) which granted service 
connection for posttraumatic stress disorder (PTSD); assigned 
a 30 percent evaluation for that disability; and effectuated 
the award as of August 28, 2003.  In May 2008, the Board, in 
pertinent part, remanded the issue of the initial evaluation 
for the Veteran's PTSD to the RO for additional action.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 30 percent for the 
Veteran's PTSD.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its May 2008 Remand instructions, the Board directed that:

2.  The Veteran should be afforded a VA 
examination in order to determine the 
current manifestations of his 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the examiner), should be 
conducted in order to identify and 
describe the symptomatology attributable 
to the Veteran's service-connected 
disability.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which the 
Veteran's disability affects occupational 
and social functioning and the Veteran's 
ability to obtain and maintain 
substantially gainful employment.  The 
claims folder with a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The report of examination 
must include a complete rationale for all 
opinions expressed.  

The report of June 2009 VA examination for compensation 
purposes conducted in accordance with the Board's Remand 
instruction expressly states that "the Veteran's C-file was 
not available at the time of this examination."  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO's compliance with the Board's remand instructions 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action: 

1.  Again schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's 
service-connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 30 percent for his PTSD.  If 
the benefit sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  


